Citation Nr: 0122035
Decision Date: 09/07/01	Archive Date: 12/03/01

DOCKET NO. 90-46 956               DATE SEP 07, 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for a bowel disorder as
secondary to the veteran's service-connected hysterical neurosis.

2. Entitlement to service connection for a bladder disorder as
secondary to the veteran's service-connected hysterical neurosis.

3. Entitlement to service connection for loss of use of the right
leg as secondary to the veteran's service-connected hysterical
neurosis.

4. Entitlement to additional special monthly compensation based on
the need for regular aid and attendance.

5. Entitlement to an increased evaluation for the veteran's
service-connected traumatic arthritis, cervical, thoracic, and
lumbar spine, with a contusion of the posterior scalp, currently
evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD 

A. C. Mackenzie, Counsel 

INTRODUCTION

The veteran served on active duty from October 1972 to October
1975.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions issued by the Department of Veterans
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in May
1993, May 1996, and February 2001. The Board remanded this case
back to the RO in May 1995 and January 1998, and the case has since
been returned to the Board.

In the most recent remand, from January 1998, the Board
characterized the issues on appeal as entitlement to an increased
evaluation for traumatic arthritis of the cervical, thoracic, and
lumbar spine, with a contusion of the posterior scalp; and
entitlement to special monthly compensation (SMC) based on the loss
of use of the lower extremities and the loss of bowel and bladder
control. In a February 2001 rating decision, the RO continued the
denial of the veteran's claim for an increased evaluation for his
service-connected traumatic arthritis, cervical, thoracic, and
lumbar spine, with a contusion of the posterior scalp, but granted
SMC under 38 U.S. C.A. 1114(k) and (s) for, respectively,
anatomical loss of one foot and a

- 2 -

hysterical neurosis, conversion type, with claimed loss of use of
lower extremities (100 percent) and anatomical loss of the left leg
at the knee (60 percent). The RO also denied service connection for
loss of use of the bladder and loss of use of the bowel, and the
veteran subsequently completed an appeal of those denials.
Moreover, it is apparent from this decision that the RO has not
granted service connection for loss of use of the right leg, as
opposed to the left.

The Board has reviewed the provisions of 38 U.S.C.A. 1114 (West
1991 & Supp. 2001) and 38 C.F.R. 3.350 (2000) and finds that the
grant of SMC described above does not constitute a complete grant
of the benefit sought on appeal, particularly as the question of
the veteran's claimed loss of use of the right leg has not been
addressed to date. As such, the matter of entitlement to SMC at a
higher rate remains viable on appeal. See AB v. Brown, 6 Vet. App.
35, 38 (1993). To the extent that this matter involves entitlement
to additional SMC based on the need for regular aid and attendance,
this issue is addressed in the REMAND below.

The Board has also recharacterized the service connection issues as
for bladder and bowel dysfunction, as opposed to loss of use of the
bladder and bowel, because the essential inquiry at this point in
time concerns the etiology of the claimed disorders, not their
degrees of severity.

REMAND

The VA has a duty to assist the veteran in the development of facts
pertinent to his claims. See 38 U.S.C.A. 5103A, 5107(a) (West Supp.
2001). This duty includes conducting a thorough and contemporaneous
medical examination of the veteran. See Caffrey v. Brown, 6 Vet.
App. 377, 381 (1994). The Secretary shall assist a claimant in
developing all facts pertinent to a claim for benefits , and shall
provide a medical examination when such examination may
substantiate entitlement to the benefits sought. See Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096
(2000).

3 -

To implement the provisions of the law, the VA promulgated
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be
codified at 38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326(a)). The
Act and implementing regulations essentially eliminate the
requirement that a claimant submit evidence of a well-grounded
claim, and provides that VA will assist a claimant in obtaining
evidence necessary to substantiate a claim but is not required to
provide assistance to a claimant if there is no reasonable
possibility that such assistance would aid in substantiating the
claim. It also includes new notification provisions. Specifically,
it requires VA to notify the claimant and the claimant's
representative, if any, of any information, and any medical or lay
evidence, not previously provided to the Secretary that is
necessary to substantiate the claim. As part of the notice, VA is
to specifically inform the claimant and the claimant's
representative, if any, of which portion, if any of the evidence is
to be provided by the claimant and which part, if any, VA will
attempt to obtain on behalf of the claimant.

If an examination report is incomplete, the Board must await its
completion, or order a new examination, before deciding the
veteran's claim. Abernathy v. Principi, 3 Vet. App. 461, 464
(1992).

The Board is aware that the veteran has sought SMC on the basis of
the loss of use of both extremities and on the basis of loss of
bowel and bladder function. The threshold questions before this
matter can be addressed, however, are whether current loss of use
of the right extremity, as claimed by the veteran, and bowel and
bladder disorders are etiologically related to the veteran's
service-connected hysterical neurosis. These questions of etiology
were not adequately addressed in the report of the veteran's period
of VA hospitalization and observation in June and July of 1998 and
should be addressed in further examinations so that the VA's
development of these claims meets the due process and "duty to
assist" requirements of the VCAA.

If the veteran's claimed loss of use of the right extremity is
found to be service- connected, then SMC at a higher rate on the
basis of loss of use of both extremities is warranted under 38
U.S.C.A. 1114(l) (West 1991 & Supp. 2001). If the veteran's bladder
and bowel disorders are found to be service-connected, the next

- 4 -

question becomes whether the veteran suffers from loss of use of
the bladder and the bowel. Paralysis of both lower extremities,
combined with loss of anal and bladder sphincter control, results
in entitlement to the maximum SMC rate allowed under 38 U.S.C.A.
1114(o) (West 1991 & Supp. 2001) through the combination of loss of
use of both legs and helplessness. The requirement- of loss of anal
and bladder sphincter control is met even in cases where
incontinence has been overcome under a strict regimen of
rehabilitation of bowel and bladder training and other auxiliary
measures. 38 C.F.R. 3.350(e)(2) (West 1991 & Supp. 2001). The
current etiology and extent of these conditions is not clear from
the record. The Board also observes that, if any veteran otherwise
entitled to compensation under 38 U.S.C.A. 1114(o) is in need of
regular aid and attendance, an additional allowance shall be paid
under 38 U.S.C.A. 1114(r)(1). Again, these questions should be
addressed on remand only if the veteran's bowel and bladder
dysfunction is found to be etiologically related to his service-
connected hysterical neurosis, conversion type.

Additionally, the Board also finds that further development is
necessary in conjunction with the veteran's claim for an increased
evaluation for his service- connected traumatic arthritis,
cervical, thoracic, and lumbar spine, with a contusion of the
posterior scalp. In its January 1998 remand, the Board directed
that further development was needed to determine whether the
veteran's claimed increase in back disability could be
substantiated on examination, or whether this claimed increase was
due to malingering. The VA report from June and July of 2000,
however, does not contain information directly addressing the
veteran's service- connected back disorder; this report merely
reflects that the veteran "refused or was unable to stand." The
Board is of the view that such information is needed prior to an
adjudication of his claim. A new VA orthopedic examination should
be conducted, with particular attention to the individual
components of the veteran's service-connected disability (e.g., the
cervical, thoracic, and lumbar spines), the presence of
malingering, and the impact of the veteran's hysterical neurosis on
any refusal or inability to perform testing on examination. The
proper evaluation of disability for ratings is dependent upon the
extent of the actual symptomatology as confirmed on objective
examination. If the veteran fails to cooperate, then a reliable
examination is not possible and must be noted. The Board notes that
when

5 -

entitlement or continued entitlement to a benefit cannot be
established or confirmed without a current VA examination or
reexamination and a claimant, without good cause, fails to report
for such examination or reexamination, and the examination was
scheduled in conjunction with a claim for an increase, the claim
shall be denied. 38 C.F.R. 3.655 (1996). The Board further
emphasizes for the veteran that "[T]he duty to assist is not always
a one-way street. If a veteran wishes help, he cannot passively
wait for it in those circumstances where he may or should have
information that is essential in obtaining the putative evidence."
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v.
Principi, 3 Vet. App. 480, 483 (1992).

Accordingly, in order to fully and fairly adjudicate the veteran's
claims, this case is REMANDED to the RO for the following action:

1. The RO should afford the veteran appropriate VA examination (or
examinations) by both a psychiatrist and a neurologist to determine
the etiology, nature, and extent of his bowel and bladder
disorders. If any additional examination is considered necessary it
should be conducted. The veteran's claims file should be made
available to the examiners and the examiners are requested to
review the entire claims file in conjunction with the
examination(s). All tests and studies deemed necessary by the
examiners should be performed. Based on a review of the claims file
and the clinical findings of the examination(s), the examiners are
requested to provide diagnoses for all current bowel and bladder
disorders. The examiners should then offer opinions as to whether
it is at least as likely as not that any current bowel or bladder
disorders are etiologically related to (e.g., either initially
caused or, in the alternative, aggravated by) the veteran's
service-connected hysterical neurosis, conversion type. Then, but
only if an etiological relationship is shown between bowel and

- 6 -

bladder disorders and the veteran 's service-connected disability,
the examiners are requested to offer opinions as to whether the
veteran has loss of use of the bowel and bladder. A complete
rationale should be given for all opinions and conclusions
expressed in a typewritten report (or reports).

2. The RO should also afford the veteran a VA orthopedic
examination to determine the etiology, nature, and extent of his
service-connected traumatic arthritis, cervical, thoracic, and
lumbar spine, with a contusion of the posterior scalp; as well as
that of his claimed loss of use of the right lower extremity. The
veteran's claims file should be made available to the examiner and
the examiner is requested to review the entire claims file in
conjunction with the examination. All tests and studies deemed
necessary by the examiner should be performed, and these should
include range of motion studies. The examiner should specifically
comment on the following: (1) whether the veteran's cervical,
thoracic, and lumbar spine condition is attributable to a single
disorder or is more aptly described as multiple, separate
disorders; and (2) whether the veteran's disability is productive
of such symptoms as painful motion, functional loss due to pain, or
excess fatigability. If the veteran is unable to complete any
portion of the examination, the examiner should comment on whether
such inability is a result of either malingering or the veteran's
service-connected hysterical neurosis, conversion type. The
examiner should also comment on whether the veteran currently has
loss of use of the right lower extremity. If this is shown upon
examination, the examiner should further comment on whether it is
at least as likely as not that

7 -

this loss of use of the right lower extremity is etiologically
related to the veteran's service-connected hysterical neurosis. A
complete rationale should be given for all opinions and conclusions
expressed in a typewritten report.

3. Then, the RO should review the examiners' reports for the
purpose of determining whether these reports reflect complete
compliance with the instructions contained in this REMAND. If one
or more of these reports is/are found to be deficient in any
manner, the report(s) should be returned to the examiner(s) for
completion, as the United States Court of Appeals for Veterans
Claims has determined that a remand by the Board confers upon a
claimant, as a matter of law, the right to compliance with remand
orders. See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

4. After completion of the above development, the RO should again
adjudicate the issues of entitlement to service connection for a
bowel disorder as secondary to the veteran's service-connected
hysterical neurosis; entitlement to service connection for a
bladder disorder as secondary to his service-connected hysterical
neurosis; entitlement to service connection for loss of use of the
right leg as secondary to his service- connected hysterical
neurosis; entitlement to additional special monthly compensation
based on the need for regular aid and attendance; and entitlement
to an increased evaluation for his service-connected traumatic
arthritis of the cervical, thoracic, and lumbar spine, with a
contusion of the posterior scalp. In regard to the increased rating
claim, the RO should review the orthopedic examination report and
determine whether

- 8 -

separate evaluations are in order for the cervical, thoracic, and
lumbar spine. The veteran is advised of the need to cooperate with
the examination process, as discussed above. If the determination
of any of these claims remains adverse to the veteran, he and his
representative should be furnished with a Supplemental Statement of
the Case and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The purpose of this REMAND is to
obtain additional development and adjudication, and the Board
intimates no opinion, either factual or legal, as to the ultimate
outcome of this case. The veteran has the right to submit
additional evidence and argument on this matter. See generally
Kutscherousky v. West, 12 Vet. App. 369 (1999). However, no action
is required of the veteran until he is so notified by the RO.

STEVEN L. COHN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

9 - 



